UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


VIRGINIA HAYES,                               :
                                              :
                       Plaintiff,             :       Civil Action No.:      09-1798 (RMU)
                                              :
                       v.                     :       Re Document No.:       23
                                              :
D.C. PUBLIC SCHOOLS et al.,                   :
                                              :
                       Defendants.            :

                                    MEMORANDUM OPINION

                  GRANTING IN PART AND DENYING IN PART THE PLAINTIFF’S
                         MOTION FOR ATTORNEY’S FEES & COSTS

                                      I. INTRODUCTION

       This matter comes before the court on the plaintiff’s motion for attorney’s fees and costs.

The plaintiff is the grandmother and legal guardian of a minor child who is entitled to the

protections of the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§ 1400, et

seq. She commenced this action seeking $4,101.15 in attorney’s fees that she incurred while

prosecuting an administrative claim pursuant to the IDEA. The defendants, the District of

Columbia Public Schools (“DCPS”) and the District of Columbia, concede that the plaintiff

prevailed in the underlying merits hearing, but dispute the reasonableness of the requested fees.

       Because the plaintiff is the prevailing party and because some of the requested fees are

reasonable, the court grants in part the plaintiff’s motion for attorney’s fees and costs. Because

certain fee requests by the plaintiff are inappropriate and deficient, however, the court denies in

part the plaintiff’s motion. Accordingly, the court grants the plaintiff an award of reduced fees.
                     II. FACTUAL & PROCEDURAL BACKGROUND

       The plaintiff’s minor grandchild is enrolled in the District of Columbia Public Schools

(“DCPS”) and is entitled to the protections afforded by the IDEA. Am. Compl. ¶ 2. In

December 2008, the plaintiff filed an administrative due process complaint against the DCPS and

the District of Columbia alleging that the defendants had failed to provide a Free and

Appropriate Public Education (“FAPE”) to her grandchild as required under the IDEA. Id. at ¶

4. After a hearing on the merits in January 2009 (“January 2009 merits hearing”), the hearing

officer issued a Hearing Officer Determination (“HOD”) granting the plaintiff the relief that she

had been seeking. Id. at ¶ 2. During the course of such administrative proceedings, the plaintiff

had been represented by the Law Offices of Christopher N. Anwah. Id. at 4.

       The plaintiff then submitted an IDEA fee petition for attorney’s fees and costs to the

defendants, for a total amount of $5,323.25. Pl.’s Mot. at 1. The defendants only reimbursed the

plaintiff in the amount of $923.75, however, creating a difference of $4,101.15 between what the

plaintiff believed she was owed and what the defendants had paid. 1 Id. at 2.

       In August 2009, the plaintiff filed an action in the Superior Court of the District of

Columbia, seeking to recover the $4,101.15 outstanding balance on her IDEA fee petition. Am.

Compl. ¶ 4. The following month, the defendants removed the action to this court. See Notice

of Removal. The plaintiff then filed an amended complaint in July 2010. See generally Am.

Compl. Subsequently, after attempts at mediation proved unsuccessful, the plaintiff filed the

instant motion for attorney’s fees and costs. See generally Pl.’s Mot. In her amended complaint,

the plaintiff continues to seek the $4,101.15 that she contends is still due. Am. Compl. ¶ 4. With


1
       The plaintiff conceded that certain charges, which total $298.35, are not owed. Pl.’s Mot. at 7.
       The final attorney’s fee award will therefore be reduced accordingly.
                                                   2
this motion ripe for consideration, the court turns to the parties’ arguments and to the applicable

legal standards.



                                         III. ANALYSIS

                   A. Legal Standard for Attorney’s Fees Under the IDEA

       Federal Rule of Civil Procedure 54(d) requires that a party seeking “attorney’s fees and

related non-taxable expenses” must file a motion with the court. FED. R. CIV. P. 54(d)(2)(A).

The motion “must specify the judgment and the statute, rule, or other grounds entitling the

movant to the award.” FED. R. CIV. P. 54(d)(2)(B)(ii). It must also state the amount sought in

attorney’s fees, or provide a fair estimate of such amount. FED. R. CIV. P. 54(d)(2)(B)(iii); see

also Herbin v. District of Columbia, 2006 WL 890673, at *2 (D.D.C. Apr. 4, 2006).

       The IDEA allows the parents of a disabled child to recover “reasonable attorney[’s] fees”

if they are the “prevailing party.” 20 U.S.C. § 1415(i)(3)(B). Thus, when the court determines

an appropriate amount of attorney’s fees, it must engage in a two-step inquiry. First, the court

must determine whether the party seeking attorney’s fees is the prevailing party. Id. A

prevailing party “is one who has been awarded some relief by a court.” Buckhannon Bd. & Care

Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001); Alegria v.

District of Columbia, 391 F.3d 262, 264-65 (D.C. Cir. 2004) (applying Buckhannon in the IDEA

context).

       Second, the court should determine whether the attorney’s fees sought are reasonable. 20

U.S.C. § 1415(i)(3)(B). “The most useful starting point for determining the amount of a

reasonable fee is the number of hours reasonably expended on the litigation multiplied by a


                                                 3
reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Blackman v.

District of Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005) (applying Hensley in the IDEA

context). An attorney’s hourly rate for IDEA actions in the District of Columbia is typically

considered reasonable if it conforms to the Laffey Matrix, a chart of hourly rates based upon

attorneys’ respective years of experience. Lopez v. District of Columbia, 383 F. Supp. 2d 18, 24

(D.D.C. 2005) (citing Kaseman v. District of Columbia, 329 F. Supp. 2d 20, 25 (D.D.C. 2004));

see also 20 U.S.C. § 1415(i)(3)(C) (stating that attorney’s fees awards “shall be based on rates

prevailing in the community in which the action or proceeding arose for the kind and quality of

services furnished”).

       The plaintiff bears the burden of demonstrating that the number of hours that its counsel

has spent on a particular task is reasonable. Holbrook v. District of Columbia, 305 F. Supp. 2d

41, 45 (D.D.C. 2004). The plaintiff may satisfy this burden “by submitting an invoice that is

sufficiently detailed [in order] to ‘permit the District Court to make an independent

determination [of] whether or not the hours claimed are justified.’” Id. (citing Nat’l Ass’n of

Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982)). Once the plaintiff

has provided the court with such information, a “presumption arises [in the plaintiff’s favor] that

the number of hours billed is reasonable[,] and the burden shifts to the defendants to rebut the

plaintiff’s showing of reasonable hours.” Herbin, 2006 WL 890673, at *5.




                                                 4
                B. The Court Grants in Part and Denies in Part the Plaintiff’s
                               Motion for Attorney’s Fees

     1. The Reasonableness of the Number of Hours Billed by the Plaintiff’s Counsel 2

                         a. Itemizing Each Attorney’s Respective Tasks

       The plaintiff has submitted to the court an invoice for $4,101.15 that outlines her

attorney’s fees and costs. Pl.’s Mot., Ex. A, Invoice of Billable Hours. The defendants allege

that the plaintiff’s fee petition is unacceptably vague because it does not identify the individual

attorney who performed each respective task. Defs.’ Opp’n at 6-7. The defendants argue that by

neglecting to delineate the work that each attorney performed, the plaintiff has failed to adhere to

the DCPS Guidelines for the Payment of Attorney Fees in IDEA Matters (“DCPS Guidelines”),

which provide specific instructions as to how to submit a fee petition. Id. As a result, the

defendants assert, the court lacks “sufficient information to determine whether the claimed rates

are appropriate for the work that was performed.” Id. at 6.

       The plaintiff counters that she complied with the DCPS Guidelines by including a “user

summary” at the end of her invoice. Pl.’s Reply at 3. The summary lists the names of all staff

members who worked on the case, the total number of hours that each expended on the case,

each staff member’s respective hourly rate and the total dollar amount that each billed. Id. The

plaintiff further contends that the DCPS Guidelines do not require identification of each

individual attorney who performed specific legal activities, and that the defendants have offered

no legal authority to establish this purported requirement. Id. at 7.


2
       As a threshold matter, the court notes that the defendants do not dispute that the plaintiff is the
       prevailing party in the underlying IDEA suit. See generally Defs.’ Opp’n at 1. Indeed, because
       the plaintiff succeeded on her claim in the merits hearing, she is the prevailing party and is
       therefore entitled to recover reasonable attorney’s fees. See Buckhannon, 532 U.S. at 603.

                                                    5
       A fee application must provide sufficient detail so as to allow the court to make an

independent determination of whether the charges are reasonable. See Nat’l Ass’n of Concerned

Veterans, 675 F.2d at 1327. The plaintiff’s invoice “need not present the exact number of

minutes spent[,] nor the precise activity to which each hour was devoted[,] nor the specific

attainments of each attorney.” Holbrook, 305 F. Supp. 2d at 45 (quoting Nat’l Ass’n of

Concerned Veterans, 675 F.2d at 1327); see also Smith v. District of Columbia, 466 F. Supp. 2d

151, 158 (D.D.C. 2006). Yet a fee petition that does not identify the specific attorneys who

performed each respective activity is considered insufficiently detailed. Gray v. District of

Columbia, 2011 WL 1561553, at *2 n.5 (D.D.C. Apr. 26, 2011). Without such information, the

court is unable to evaluate whether an attorney’s hourly billable rate and billed hours are

reasonable. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Blackman v. District of

Columbia, 397 F. Supp. 2d 12, 14 (D.D.C. 2005) (applying Hensley in the IDEA context).

       Here, the plaintiff’s failure to match the tasks with the respective attorneys who

undertook them creates ambiguity as to whether the task was performed by an attorney or a

paralegal. Moreover, if the task was indeed carried out by an attorney, the plaintiff’s failure to

identify that person by name leaves uncertainty as to his or her level of experience. Because the

fee petition fails to provide sufficient detail as to who undertook each individual activity, the

court cannot ascertain whether the hourly billing rate for each respective task is reasonable, and

therefore cannot determine whether the plaintiff’s overall request for attorney’s fees is

reasonable.

       Even if the plaintiff’s fee petition is somewhat deficient, however, complete denial of

fees is inappropriate. See Jordan v. Dep’t of Justice, 691 F.2d 514, 518-19 (D.C. Cir. 1982)


                                                  6
(holding that complete denial of fees should be reserved for only extreme situations, such as

when the petitioner offers no affidavits or timesheets, or when the application is filed in bad

faith). The court may, instead, reduce the overall fee award to account for such deficiencies. See

Hensley, 461 U.S. at 433 (noting that “[w]here the documentation of hours is inadequate, the

district court may reduce the award accordingly”); Role Models Am., Inc. v. Brownlee, 353 F.3d

962, 973 (D.C. Cir. 2004) (reducing overall fee award by fifty percent where documentation of

time records was deficient); In re Olson, 884 F.2d 1415, 1428 (D.C. Cir. 1989) (applying an

overall reduction where time entries were inadequate). The court accordingly reduces the overall

fee award by twenty-five percent to account for these and, as indicated below, other deficiencies

in the plaintiff’s fee petition.

                  b. Whether Charges for Activities Are Too Remote in Time
                                 From the Merits Hearing

        The plaintiff requests attorney’s fees for activities that occurred between April 2, 2008

and November 17, 2008. Pl.’s Mot. at 7. The defendants contend that fees for these activities

should not be allowed because such activities occurred eight months prior to the January 2009

merits hearing in which the plaintiff received a favorable HOD. Defs.’ Opp’n at 22. The

defendants therefore assert that 16.77 hours should be disallowed from the plaintiff’s fee

petition, thereby reducing the total accordingly. Id. The plaintiff responds that these legal

activities for which she was charged are directly related and in close proximity to the January

2009 merits hearing. Pl.’s Mot. at 7-8, 11; Pl.’s Reply at 10-11. According to the plaintiff, she

retained her attorneys on April 2, 2008, who subsequently began monitoring whether the

defendant was providing a “free and appropriate education” to the minor child, pursuant to the

IDEA. Pl.’s Mot. at 7-8. The plaintiff notes that if her attorneys had not been observing whether

                                                 7
her granddaughter was receiving a FAPE, they would not have discovered the violation that

resulted in the merits hearing. Id. Furthermore, the elderly plaintiff asserts that her age,

education and economic status required the attorneys to spend extra time assisting her with the

case, as “she was in no position to understand” on her own the student’s rights under the IDEA.

Id. at 8. The plaintiff attaches the HOD as evidence of the complexity of the administrative

proceeding, in order to justify her attorney’s charges. Id. at 8; Pl.’s Mot., Ex. C, Hearing

Officer’s Determination.

       Charges incurred a few months prior to an IDEA merits hearing are not excessively

remote as to be excluded from an attorney’s fee award. See Cox v. District of Columbia, 754 F.

Supp. 2d 66, 77-78 (D.D.C. 2010) (holding that charges for work done less than five months

before an IDEA due process hearing were reasonable); Lax v. District of Columbia, 2006 WL

1980264, at *4 (D.D.C. July 11, 2006) (holding that “time spent over the course of a year for a

particular client” is reasonable, because the plaintiffs tied each charge to a subsequent hearing

and it often takes up to a year for an administrative IDEA case to be resolved). The plaintiff here

demonstrates the relevance of the disputed charges to the underlying administrative proceeding,

and that these charges were incurred only eight months before the merits hearing. Accordingly,

the court concludes that the hours expended prior to the merits hearing are reasonable.

        2. The Reasonableness of the Plaintiff’s Attorneys’ Respective Hourly Rates

        a. The Court Properly Applies the Laffey Matrix to Determine Fee Awards

       The plaintiff urges the court to adopt an “adjusted” version of the Laffey Matrix when

calculating the proper attorney hourly rate because it is a better representation of prevailing

market rates than the standard version. See Pl.’s Mot. at 6-7; Pl.’s Reply at 4. The defendants,


                                                  8
however, assert that the plaintiff is not entitled to Laffey rates, adjusted or otherwise, because

IDEA proceedings are “not the type of complex federal litigation for which Laffey rates were

adopted.” Defs.’ Opp’n at 9. Instead, the defendants insist, the DCPS Guidelines contain the

appropriate fee schedule that should be applied (“DCPS fee schedule”). Id. at 9. The plaintiff

counters that the DCPS fee schedule is “grossly antiquated,” and that it does not allow for any

upward adjustment to account for standard of living increases or inflation. Pl.’s Mot. at 6.

       This court has previously held that attorney’s fees in IDEA actions are presumptively

reasonable if they conform to the Laffey Matrix. See Jackson v. District of Columbia, 696 F.

Supp. 2d 97, 102 (D.D.C. 2010) (holding that the Laffey Matrix is the proper formula to

determine the prevailing market rate for legal services rendered in connection with IDEA

administrative proceedings). Other members of this court have reached similar conclusions.

See, e.g., Brown v. Jordan P.C.S., 539 F. Supp. 2d 436, 438 (D.D.C. 2008) (holding that the

plaintiffs’ hourly rates were reasonable because they conformed to the updated Laffey Matrix and

were customary for similar cases); Kaseman, 329 F. Supp. 2d at 25-26 (holding that the

plaintiffs’ counsel’s rate was reasonable because it was below the applicable Laffey Matrix rate);

Nesbit v. District of Columbia, Civ. No. 01–2429 (D.D.C. Nov. 4, 2003) (Order at 1) (holding

that an hourly billing rate in accordance with the Laffey Matrix was reasonable).

       Furthermore, this court has already rejected the suggestion that IDEA administrative

litigation is categorically less complex than other forms of litigation, and reaffirms that IDEA

cases are sufficiently complex to allow the application of the Laffey Matrix. See Jackson, 696 F.

Supp. 2d at 102 (holding that IDEA administrative proceedings, which require expert testimony

regarding whether a student has been denied a FAPE, are sufficiently complex to warrant


                                                  9
application of the Laffey Matrix); Nesbit, Civ. No. 01–2429, (D.D.C. Nov. 4, 2003) (Order at 1)

(refusing to create an exception to the application of the Laffey Matrix for IDEA litigation); see

also Cox, 754 F. Supp. 2d at 76 (holding that counsel must have specialized knowledge of the

bureaucracy and practices of DCPS to handle IDEA cases). Similarly, this court has rejected the

application of the DCPS fee schedule to determine prevailing attorney rates for IDEA cases. See

Jackson, 696 F. Supp. 2d at 103 (declining to apply the DCPS fee schedule because the

defendant provided no evidence to show how it represented prevailing market rates and because

precedent supported application of the Laffey Matrix). The defendants here have not offered any

evidence to indicate the methodology by which the DCPS fee schedule was calculated, nor why

it should be applied in this case. See Cox, 754 F. Supp. 2d at 76 (holding that the Laffey Matrix

should apply because the defendant offered “no reasoned defense for its own Guidelines”). The

court therefore declines to apply the DCPS fee schedule to this case.

       With respect to the plaintiff’s request to apply an adjusted Laffey Matrix, the court notes

that two versions of the Laffey Matrix exist in the District of Columbia: the “U.S. Attorney’s

Office Laffey Matrix” and the “Adjusted Laffey Matrix.” See Smith v. District of Columbia, 466

F. Supp. 2d 151, 156 (D.D.C. 2006); see also Covington v. District of Columbia, 57 F.3d 1101,

1109 (D.C. Cir. 1995) (noting that “plaintiffs may point to such evidence as an updated version

of the Laffey Matrix or the U.S. Attorney’s Office Matrix, or their own survey of prevailing

market rates in the community”). The U.S. Attorney’s Office Matrix “calculates the matrix rate

for each year by adding the change in the overall cost of living, as reflected in the Consumer

Price Index (“CPI”) for the Washington, D.C. area for the prior year.” Smith, 466 F. Supp. 2d at

156; see also U.S. Atty’s Office for D.C. Laffey Matrix 2003-2010, available at


                                                10
http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html (last visited Aug. 8, 2011).

By contrast, the Adjusted Laffey Matrix, offered by the plaintiff, “calculates the matrix rates for

each year by using the legal services component of the CPI rather than the general CPI on which

the U.S. Attorney’s Office Matrix is based.” See Smith, 466 F. Supp. 2d at 156 (quoting Salazar

v. District of Columbia, 123 F. Supp. 2d 8, 14-15 (D.D.C. 2000)).

        Although both matrices have been approved for use as evidence of prevailing market

rates, this court has consistently applied the U.S. Attorney’s Office Laffey Matrix. See, e.g.,

Jackson, 696 F. Supp. 2d at 104. Accordingly, the court adopts the U.S. Attorney’s Office

version of the Laffey Matrix in order to determine the prevailing market rate for attorney’s fees in

this case.

                       b. Applicable Hourly Rates for the Plaintiff’s Attorneys

        The defendants offer some additional objections to the plaintiff’s requested hourly billing

rates. First, they contend that because the plaintiff’s fee petition is impermissibly vague, they are

unable to determine the reasonableness of the rates that were used to calculate the amount of

requested attorney’s fees. Defs.’ Opp’n at 6-7. Second, the defendants insist that the plaintiff

has failed to meet her burden of establishing her counsel’s qualifications and experience,

asserting that the only pieces of evidence that she has provided are “conclusory allegations,

insufficient to support an award” of attorney’s fees. Id. at 7-8. The defendants further argue that

the sworn declaration from one of the plaintiff’s attorneys does not include information about

whether the plaintiff’s attorneys have been admitted to the District of Columbia Bar (“D.C.

Bar”), nor any indication of the prevailing market rates that are enjoyed by special education

attorneys. Id. at 8.


                                                 11
       The plaintiff responds that the “user summary” at the end of her invoice provides

sufficient detail by listing the name of each staff member who worked on the case, the total

number of hours that each expended, their respective hourly rates and the total dollar amount that

each billed. Pl.’s Reply at 3. Furthermore, she contends that her attorney’s sworn declaration

contains sufficient proof of her counsel’s qualifications, and that she has satisfied her burden of

establishing the reasonableness of her requested rates. Id.

       A party that requests attorney’s fees must submit evidence showing “the attorneys’

billing practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates

in the relevant community.” See Covington, 57 F.3d at 1107 (citing Blum v. Stenson, 465 U.S.

886, 896 n.11 (1984)). The prevailing market rate in the Laffey Matrix is “but one of the

elements needed to establish the reasonableness of a billing rate sought in a fee application.”

Jackson, 696 F. Supp. 2d at 104; see also Covington, 57 F.3d at 1109 (holding that plaintiffs may

provide evidence to supplement the Laffey Matrix, including fees awarded to attorneys with

similar qualifications in comparable cases). The prevailing market rate “provide[s] merely a

starting point” for determining the reasonableness of a billing rate. Jackson, 696 F. Supp. 2d at

104. The fee applicant should also submit evidence, including affidavits, regarding her counsel’s

general billing practices and such counsel’s skill, experience and reputation. See Nat’l Ass’n of

Concerned Veterans, 675 F.2d at 1326. Once the plaintiff has met this burden, the defendant

may then rebut the presumption of reasonableness by offering “specific contrary evidence.”

Covington, 57 F.3d at 1109.

       In this case, the plaintiff submitted a sworn declaration from her attorney in support of

her requested rates. See Pl.’s Mot., Ex. B, Decl. of Qualifications and Experience of Individual


                                                 12
Special Educ. Legal Providers Employed by the Chris Anwah Law Firm (“Adewusi Decl.”).

The declaration attests to the attorneys’ respective educational background, bar admission status

and special education experience and training. See generally id. The plaintiff also notes that her

attorneys’ law firm has been “practicing special education law exclusively since 1997.” Pl.’s

Mot. at 4. Although the plaintiff did not submit evidence that described her attorneys’ standard

billing practices, the information that she did submit regarding their qualifications and

experience in litigating IDEA cases sufficiently satisfies her burden of proving that her requested

rates are reasonable. See, e.g., Alfonso, 464 F. Supp. 2d at 6-7 (holding that the plaintiffs met

their burden by “highlighting the experience and qualifications of plaintiffs’ counsel’s firm and

the firm’s long history of practice in this area of law”); Kaseman, 329 F. Supp. 2d at 26 (holding

that the plaintiff established the reasonableness of her requested rate even though she did not

attest to the “actual rates charged by lawyers who do similar work” nor to the “the reputations of

plaintiffs’ counsel”).

       By contrast, the defendants have not provided specific evidence to rebut this presumption

of reasonableness, such as documentation of rates that are awarded in similar cases. See

Covington, 57 F.3d at 1109-10 (stating that “in the normal case the [defendant] must either

accede to the applicant’s requested rate or provide specific contrary evidence tending to show

that a lower rate would be appropriate” (citing Nat’l Ass’n of Concerned Veterans, 675 F.2d at

1326)); Brown, 539 F. Supp. 2d at 438 (noting that the “defendant’s vague allegations that the

plaintiff’s amounts are ‘excessive’ are insufficient to bar recovery”); Abraham v. District of

Columbia, 338 F. Supp. 2d at 124 (applying the Laffey Matrix where the defendant submitted no

evidence to support its request to reduce rates). Because the plaintiff has met her burden of


                                                 13
providing evidence that shows her attorneys’ skill, experience and reputation, the court

concludes that she has established a presumption of the reasonableness of the billing rates sought

in her fee application.

        Accordingly, the court will evaluate each of her attorneys’ respective hourly rates

according to the U.S. Attorney’s Office Laffey Matrix. 3 In doing so, the court addresses specific

objections raised by the defendants.

                                          i. Fatmata Barrie

        The plaintiff seeks an hourly billing rate of $300.00 for Fatmata Barrie, who was

admitted to the D.C. Bar in February 2004. Adewusi Decl. ¶ 1. The defendants argue that the

plaintiff fails to establish that Barrie possesses a level of skill and experience that justifies a

$300.00 billing rate. Defs.’ Opp’n at 11.

        Attorney’s fees are presumptively reasonable if they conform to the Laffey Matrix. See,

e.g., Jackson, 696 F. Supp. 2d at 102. Barrie performed work in November and December 2008,

when she had been a member of the D.C. Bar for three years. 4 See Pl.’s Mot., Ex. A. The Laffey

Matrix hourly rate for an attorney with Barrie’s experience in the fall of 2008 is $225.00. “When

the requested hourly rates are higher than those set forth in the Laffey Matrix, courts generally

reduce the attorneys’ hourly rates to the rates provided by the Laffey Matrix.” Alfonso, 464 F.

Supp. 2d at 7. The court accordingly reduces Barrie’s hourly rate to $225.00.

3
        The plaintiff seeks an hourly rate of $350.00 for Christopher N. Anwah. Adewusi Decl. ¶ 5.
        Because the plaintiff’s fee request does not include any charges relating to Anwah, it is not
        necessary to determine his proper hourly rate.
4
        The Laffey Matrix calculates hourly rates based on the number of years that one has been out of
        law school. See generally U.S. Atty’s Office for D.C. Laffey Matrix 2003-2010,
        http://www.justice.gov/usao/dc/divisions/civil_laffey_matrix_8.html (last visited Aug. 8, 2011).
        Because the plaintiff does not indicate when Barrie graduated from law school, the court has
        calculated her appropriate hourly rate based on her bar admission date.
                                                   14
                                        ii. Annie Pressley

       The plaintiff seeks hourly rates of $200.00 and $165.00 for Annie Pressley. Pl’s Mot.,

Ex. A. Pressley is a “special education advocate” who graduated from the University of the

District of Columbia School of Law in “2004[-]2005.” Adewusi Decl. ¶ 2. She is not a licensed

attorney nor a member of the D.C. Bar. Defs.’ Opp’n at 12. The defendants contend that the

IDEA does not require the DCPS to pay for the services of educational advocates. Id. The

plaintiff asserts, however, that section (h) of the DCPS Guidelines permits payment of fees to

educational advocates. Pl.’s Reply at 6. The plaintiff further argues that attorneys require the

services of paralegals and advocates in order to adequately represent their clients. Id. at 6-7.

       The court in Bowman v. District of Columbia held that court-appointed educational

advocates may not recover attorney’s fees under the IDEA. 496 F. Supp. 2d 160, 167 (D.D.C.

2007). The educational advocates in Bowman, however, were appointed by the court to make

educational decisions for children who were wards of the district, so that the advocates

effectively acted as “parents” under the IDEA. See id. Accordingly, even though they were

licensed attorneys, they could not recover fees as educational advocates because they were not

acting in an attorney-client capacity. See id.

       Unlike the attorneys in Bowman, Pressley was employed by the Chris Anwah Law Firm,

instead of being appointed by the court as an educational advocate. See Adewusi Decl. ¶ 2.

Furthermore, Pressley’s work on this matter was similar to that performed by the billing

attorneys. See Pl.’s Mot., Ex. A. Because she is not a member of the D.C. Bar, however,

Pressley is not entitled to attorney rates. See Dickens, 724 F. Supp. 2d at 120 (holding that

attorneys not admitted to the D.C. Bar are not entitled to reimbursement, but awarding fees at


                                                 15
paralegal rates as equitable relief); Agapito v. District of Columbia, 477 F. Supp. 2d 103, 112-13

(D.D.C. 2007). Pressley is described as a “paralegal” in the plaintiff’s declaration, and the court

accordingly reduces her hourly rate to $85.00, consistent with the rate charged by paralegals at

the Chris Anwah Law Firm. See Adewusi Decl. ¶ 2, 7; Dickens, 724 F. Supp. 2d at 120

(awarding fees below Laffey rates because “[a]ctual billing practices factor into a court’s

discretionary assessment of the reasonableness of rates”). Because this hourly rate is already

lower than the paralegal rate set forth in the Laffey Matrix, the court need not reduce the rate any

further.

                                          iii. Samar Malik

           The plaintiff seeks an hourly rate of $200.00 for Samar Malik. Adewusi Decl. ¶ 3. It

appears that Malik was also not admitted to the D.C. Bar during the period for which attorney’s

fees are sought. See id. The defendants thus contend that Malik’s practice was not authorized.

Defs.’ Opp’n at 12-13. Furthermore, even if her practice was authorized, they argue, the plaintiff

has not provided sufficient evidence to suggest that Malik possesses “a level of experience and

skill, or an adequate reputation” to support a $200.00 billing rate. Id. at 13. The defendants

contend, therefore, that the hours claimed for Malik should be reduced to reflect a rate applicable

to paralegals. Id.

           Attorneys who are not admitted to the D.C. Bar are not entitled to reimbursement at

attorney rates in IDEA proceedings. See Dickens, 724 F. Supp. 2d at 120; Agapito, 477 F. Supp.

2d at 112-13. Accordingly, the court reduces Malik’s hourly rate to $85.00, the rate charged by

paralegals at the Chris Anwah Law Firm. Because this hourly rate is already lower than the

paralegal rate set forth in the Laffey Matrix, the court need not reduce the rate any further.


                                                  16
                                        iv. Mireya Amaya

       The plaintiff seeks an hourly rate of $85.00 for Mireya Amaya, who is a paralegal.

Adewusi Decl. ¶ 3. The defendants do not object to this rate. Defs.’ Opp’n at 13. Therefore, the

court’s award reflects this hourly rate for Amaya.

                                       v. LaDonna Rogers

       The plaintiff seeks an hourly rate of $250.00 for LaDonna Rogers, who was admitted to

the D.C. Bar in July 2000. Adewusi Decl. ¶ 5. The defendants contend that the plaintiff fails to

establish that Rogers possesses the background and experience necessary to support a $250.00

billing rate. Defs.’ Opp’n at 14-15. As previously noted, attorney’s fees are presumptively

reasonable if they conform to the Laffey Matrix. See, e.g., Jackson, 696 F. Supp. 2d at 102.

Rogers performed work for this case in 2008, at which point she had been a member of the D.C.

Bar for eight years. See Adewusi Decl. ¶ 5; Pl.’s Mot., Ex. A. The Laffey Matrix rate for an

attorney with Rogers’ experience in 2008 is $330.00 per hour. Because the plaintiff’s requested

hourly rate of $250.00 is below the rate set forth in the Laffey Matrix, the court deems it

reasonable.

                                     vi. Georgina Oladokun

       The plaintiff seeks an hourly rate of $250.00 for Georgina Oladokun, who was admitted

to the D.C. Bar in January 2007. Adewusi Decl. ¶ 4. The defendants assert that Oladokun lacks

the skill and reputation required to support a $250.00 billing rate. Defs.’ Opp’n at 15-17. Again,

attorney’s fees are presumptively reasonable if they conform to the Laffey Matrix. See, e.g.,

Jackson, 696 F. Supp. 2d at 102. Oladokun performed work in 2008, when she had been a

member of the D.C. Bar for one year. See Adewusi Decl. ¶ 4; Pl.’s Mot., Ex. A. The Laffey


                                                 17
Matrix rate for an attorney with Oladokun’s experience in 2008 is $225.00 per hour. The court

accordingly reduces Oladokun’s hourly rate to $225.00. See Alfonso, 464 F. Supp. 2d at 7.

                                           vii. Matt Mixon

       The plaintiff seeks an hourly rate of $250.00 for Matt Mixon. Adewusi Decl. ¶ 6. Mixon

was admitted to the D.C. Bar in October 2006. Id. The defendants argue that Mixon lacks the

experience and skill required to support a $250.00 billing rate. Defs.’ Opp’n at 17-19.

       Attorney’s fees are presumptively reasonable if they conform to the Laffey Matrix. See,

e.g., Jackson, 696 F. Supp. 2d at 102. Mixon performed work in 2008, when he had been a

member of the D.C. Bar for two years. See Adewusi Decl. ¶ 6; Pl.’s Mot., Ex. A. The Laffey

Matrix rate for an attorney with Mixon’s experience in 2008 is $225.00 per hour. The court

accordingly reduces Mixon’s hourly rate to $225.00. See Alfonso, 464 F. Supp. 2d at 7.

                                    3. Summary of Fees Allowed

       In sum, the court awards to the plaintiff a total of $2,757.00 in attorney’s fees and costs,

after the adjustments summarized in the chart below. 5 According to the parties, the defendants

have already paid the plaintiff $923.75, leaving a total unpaid balance of $1,833.25.




5      The plaintiff argues that her fee award should not be affected by the $4,000.00 fee cap imposed
       by the District of Columbia Appropriations Act. Pl.’s Reply at 7. The defendants, on the other
       hand, contend that the plaintiff’s fee award is subject to the statutory fee cap. Defs.’ Opp’n at 2.
       The court notes that in some instances, the District of Columbia is statutorily limited to a
       $4,000.00 fee cap in reimbursing attorney’s fees in IDEA cases. See Pub. L. No. 110-161, 121
       Stat. 1844 (2007). In this case, because the court’s award of attorney’s fees is less than the
       $4,000.00 fee cap, the court need not reach this issue.

                                                    18
Name               Hours       Requested             Adjusted Hourly Rate            Amount
                               Hourly Rate                                           Allowed
Annie Pressley     5.68        $200.00 and           $85.00                          $482.80
                               $165.00
Fatmata Barrie     5.58        $300.00               $225.00                         $1,255.50
Georgina           6.42        $250.00               $225.00                         $1,444.50
Oladokun
LaDonna Rogers     0.25        $250.00               $250.00                         $62.50
Matt Mixon         1.00        $250.00               $225.00                         $225.00
Mireya Amaya       4.18        $85.00                $85.00                          $355.30
Samar Malik        1.75        $200.00               $85.00                          $148.75

                                                     Fees Owed Before Any      $3,974.35
                                                     Reductions
                                                     Fees Owed After Deducting $3,676.00
                                                     $298.35 Conceded by
                                                     Plaintiff
                                                     Total Awarded Fees After $2,757.00
                                                     25% Overall Reduction




                                      IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the plaintiff’s motion

for attorney’s fees and costs. An Order consistent with this Memorandum Opinion is separately

and contemporaneously issued this 30th day of September, 2011.



                                                       RICARDO M. URBINA
                                                      United States District Judge




                                                19